DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
This action is in response to application filed on December 1, 2021. Claims 1-20 are pending for examination. Claims 7-20 are withdrawn from consideration as non-elected claims.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I.    Claims 1-6 are drawn to a system for determining material identity i.e. analyzing fluids by use of ultrasonic or sonic waves, classified in G01N 29/02.

Group II.    Claims 7-20 are drawn to a system for determining condition of a vessel wall by measuring attenuation of acoustic waves, classified in G01N29/11.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination II has separate utility for determining the identity of the fluid in the vessel and subcombination III has separate utility such as determining the condition of a vessel wall. See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
•    the groups have acquired a separate status in the art in view of their different classification
•    the groups require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
•    the groups require separate time for consideration on the merits in regards to rejections un 35 U.S.C. 112, 101, 102/103, etc..

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Applicant’s election without traverse of Group I (claims 1-6) in the telephone interview conducted on 9/9/2022 is acknowledged.
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the telephone interview conducted on 9/9/2022.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1| recites "positionable" in line 3 and Claim 9 recites “positionable” in line 3 It has been held that the recitation that an element is able to perform a function is not a positive recitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense.
Claim 1 recites "material identify” in the last line which is supposed to be “material identity”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham et al. (Cunningham: US 2019/0011304) in view of Fanini et al. (Fanini: US 20160108730 A1).
 Regarding claim 1,  Cunningham teaches a system for determining a material identity of a fluid being stored in a vessel, the system comprising: 
at least two acoustic sensors positionable substantially on an exterior sidewall of the vessel having the fluid therein, wherein the two acoustic sensors are positioned at predetermined heights on the vessel (Fig. 5, transducer array 530 and para 95; the individual transceivers 1-n each comprise a transducer and sensor component and are configured to operate in both transmit (Tx) and receive (Rx) modes. As shown in FIG. 5, the transceivers can be provided at respective latitudes on the surface of the wall 455. In some implementations, the transceivers can be fixed at the respective positions.); and 
a computerized device in communication with the at least two acoustic sensors, wherein a processor of the computerized device receives a detection signal from one or more of the at least two acoustic sensors (Fig. 1, computer 110 and para 44, the control computer comprises a processor (not shown), which executes one or more software modules … the software configures the control computer to analyze the acoustic signal information, as generated by a transducer and measured by a sensor, and calculate various dimensions of the container (i.e., the container's geometry). In some implementations, the software can also configure the processor to evaluate structural conditions of the container as well as other operational characteristics of the container (e.g., the volume of the contents within the container, classify the contents, or structural integrity of the container walls, and the like) and para 52), 
wherein the computerized device uses the detection signal and measured information of the fluid to derive a temperature-compensated acoustic metric of the fluid to determine the material identify of the fluid within the vessel (para 105, with calibration of the container dimensions or expected times of flight, the system can be configured to determine the liquid in the tank and para 24, “Calibrating,” i.e., knowing the exact volume of the storage containers, plays a critical role when transferring products to and/or from the tanks. Routine calibration is necessary due to variations in external and internal conditions (i.e. temperature) i.e. temperature compensated).
Cunningham does not explicitly disclose comparing against a material properties database.
However, the preceding limitation is known in the art of identifying fluid using acoustic waves. Fanini teaches comparing the acoustic metric against a material properties database to determine the material identify of the fluid (para 15, An acoustic signal is transmitted toward the casing where it is reflected back to the array. Time-of-flight (TOF) measurements are performed as the fluid of interest flows by the array. The TOF measurements are compared to reference TOF measurements for each expected fluid component in order to identify the components present in the fluid of interest. And para 19, different TOF values will be measured due to the different acoustic velocities of the fluid components. By having a processor compare the measured TOF values to known reference TOF values for a specific fluid component (calibrated to the present acoustic tool), borehole fluid components can be identified and see also para 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare the acoustic metric against a material properties database to determine the material identify of the fluid as taught by Fanini in order to to provide reference values (Fanini: para 15).

Regarding claim 2, the combination of Cunningham and Fanini teaches the system of claim 1, wherein the measured information of the fluid further comprises at least one of: a sensed temperature of the fluid; a fluid velocity; a fluid density; an attenuation of the fluid; a fluid viscosity; a resonance of the fluid; or an absorption spectra of the fluid (Fanini: para 19, Oil, water and gas have different densities and thus have different acoustic velocities. As each of these components flows past the acoustic waveguide sensor, different TOF values will be measured due to the different acoustic velocities of the fluid components. And Cunningham, para 46, different liquids within the container will have different acoustic impedances, where this will relate to a different flight time. Also the presence of a different liquid may also be noted from the amplitude of the acoustic signal).

Regarding claim 3, the combination of Cunningham and Fanini teaches the system of claim 1, wherein a plurality of detection signals are received by the computerized device over a period of time (Cunningham: para 54, the acoustic transducer can be configured to generate a train of acoustic pulses. As would be understood, controlled parameters of the individual pulses in the train can include the period (1/frequency), resonant frequency and pulse duration. Parameters relating to the train can include a pulse repetition period and a duty factor. In such an implementation, the time between pulses is not critical factor, however, the time between pulses can be calculated and controlled such that pulses do not overlap. For instance, in the exemplary application of measuring storage containers, and considering the time of flight, delays between pulses of between 50 ms and 1000 ms second are suitable, although this is not a critical parameter (e.g., when traveling over thirty (30) meters the sound pulse should perform the return journey in close to 42 milliseconds).), wherein at least a portion of the plurality of detection signal are used to determine a change in material property of the fluid (Cunningham: para 106, identify the presence of other liquids, e.g., water at the bottom of the petroleum storage container and para 46, different liquids within the container will have different acoustic impedances, where this will relate to a different flight time. Also the presence of a different liquid may also be noted from the amplitude of the acoustic signal.).

Regarding claim 4, the combination of Cunningham and Fanini teaches the system of claim 3, wherein the change in material property of the fluid comprises at least one of: a deterioration of the fluid; a degradation of the fluid, or a contamination of the fluid (Cunningham: para 106, identify the presence of other liquids, e.g., water at the bottom of the petroleum storage container and para 46, different liquids within the container will have different acoustic impedances, where this will relate to a different flight time. Also the presence of a different liquid may also be noted from the amplitude of the acoustic signal. ).

Regarding claim 5, the combination of Cunningham and Fanini teaches the system of claim 1, wherein the detection signal is used to determine the presence of material different from the fluid, wherein the material includes at least one of: a quantity of air; a structural component of the vessel; a membrane of the vessel; a quantity of water; another fluid (Cunningham: para 106, identify the presence of other liquids, e.g., water at the bottom of the petroleum storage container); or a quantity of sediment on a bottom or sidewall of the vessel.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cunningham in view of Fanini further in view of Head et al. (Head: US 20200018628 A1 ).
Regarding claim 6, the combination of Cunningham and Fanini teaches the system of claim 1, wherein the computerized device determines a volume (Cunningham: para 103,  acoustic measurements can be used to measure the level of liquid(s) within the tank thereby allowing a calculation of the liquid volume… the volume of petroleum within the container can be determined based on the interface level and the volume of the portion of the container that extends between the base and the interface level, or, by way of further example, the height difference between the oil/air interface and an oil/water interface closer to the base).).
The combination does not explicitly disclose determining a weight of the fluid substantially instantaneously and over a period of time, and wherein the computerized device determines a flow rate of the fluid by volume and weight based on measured changes over the period of time.
However, the preceding limitation is known in the art of ultrasonic sensing devices. Head teaches the system 100 includes a transducer 105 (e.g., an ultrasonic wave transducer) and determining a weight of the fluid substantially instantaneously and over a period of time, and wherein the computerized device determines a flow rate of the fluid by volume and weight based on measured changes over the period of time (Fig. 1 and para 22, The system 100 is operable to measure the flow velocity (and thus the mass or volumetric flow rate) of the fluid 145 and para 24, the transit time of the ultrasonic wave signals from the transducer 105 to the transducer 125 (as indicated by arrows 150) is shorter than the transit time of the ultrasonic wave signals from the transducer 125 to the transducer 105 (as indicated by arrows 155), and this transit time difference yields a precise measurement of the flow velocity and the mass/volumetric flow rate along the path of the ultrasonic wave signals 150 and 155,).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Head in order to obtain accurate measurement non-invasively (Head; para 36).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior arts cited for the record but not used in Office Action, are listed in attached PTO-892. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687